Exhibit 10.46

SEVENTH AMENDMENT TO CREDIT AGREEMENT

THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
June 1, 2011, by and between CRAY INC., a Washington corporation, (“Borrower”),
and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”).

RECITALS

WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of December 29, 2006, as amended from time to time (“Credit Agreement”).

WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:

1. Section 1.1(a) is hereby amended by deleting “June 1, 2011” as the last day
on which Bank will make advances under the Line of Credit, and by substituting
for said date “June 1, 2012,” with such change to be effective upon the
execution and delivery to Bank of a promissory note dated as of June 1, 2011
(which promissory note shall replace and be deemed the Line of Credit Note
defined in and made pursuant to the Credit Agreement) and all other contracts,
instruments and documents required by Bank to evidence such change.

2. Section 1.1(d) is hereby deleted in its entirety, and the following
substituted therefor:

“(d) Foreign Exchange Facility. Subject to the terms and conditions of this
Agreement, Bank hereby agrees to make available to Borrower a facility (the
“Foreign Exchange Facility”) under which Bank, from time to time up to and
including June 1, 2012, will enter into foreign exchange contracts for the
account of Borrower for the purchase and/or sale by Borrower in United States
dollars of Japanese Yen, Euro, Pound Sterling, Korean Won, and other currencies
as the parties shall agree; provided, however, that the maximum amount of all
outstanding foreign exchange contracts shall not at any time exceed an
aggregate of One Million Eight Hundred Thousand United States Dollars
(US$1,800,000.00). No foreign exchange contract shall be executed for a term
in excess of twelve (12) months or for a term which extends beyond the maturity
of the Line of Credit and all foreign exchange contracts shall be “payment
versus delivery”, unless otherwise agreed by the parties. All foreign exchange
transactions shall be subject to the additional terms of that certain Foreign
Exchange Agreement dated as of January 24, 2006 (as the same may be amended from
time to time, “Foreign Exchange Agreement”) all terms of which are incorporated
herein by this reference. “Maximum Potential Exposure” means and is calculated
as of the date that Borrower executes any foreign exchange

 

1



--------------------------------------------------------------------------------

contract, the amount of Borrower’s maximum potential liability to Bank under
(i) all foreign exchange Transactions outstanding at such time, and (ii) as
applicable, all foreign exchange Transactions requested by Borrower at such
time, as determined by Bank in its sole discretion. For clarity, the parties
acknowledge that Borrower’s Maximum Potential Exposure shall be reassessed only
upon execution of new foreign exchange contracts.”

3. Section 4.10 is hereby deleted in its entirety, and the following substituted
therefor:

“SECTION 4.10. LIQUIDITY. In addition to minimum balances in the Collateral
account as defined in the ADDENDUM TO SECURITIES AGREEMENT: SECURITIES ACCOUNT,
Borrower (a) shall maintain liquid assets (defined as cash, cash equivalents
and/or publicly traded/quoted marketable securities acceptable to Bank in its
sole discretion) with an aggregate fair market value not at any time less than
Three Million Five Hundred Thousand Dollars ($3,500,000.00). Further, not later
than 30 days after the end of each quarter Borrower shall provide to Bank copies
of all Borrower’s current account statements for deposit, brokerage and other
accounts, together with such other information as Bank may require to determine
compliance with this covenant.”

4. Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.

5. Borrower hereby remakes all representations and warranties contained in the
Credit Agreement and reaffirms all covenants set forth therein. Borrower further
certifies that as of the date of this Amendment there exists no Event of Default
as defined in the Credit Agreement, nor any condition, act or event which with
the giving of notice or the passage of time or both would constitute any such
Event of Default.

ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.

 

CRAY INC.

    WELLS FARGO BANK,     NATIONAL ASSOCIATION By:    

/s/ Brian C. Henry

    By:    

/s/ Russell Carson

  Brian C. Henry,       Russell Carson,   Executive Vice President, Chief      
Relationship Manager   Financial Officer       By:  

/s/ Michael C. Piraino

        Michael C. Piraino,         VP, General Counsel, Corporate Secretary    
 

 

2